Citation Nr: 0731679	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  00-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the veteran's claims seeking entitlement to 
an increased disability in excess of 20 percent for a 
postoperative herniated nucleus pulposus, L4 left, and 
entitlement to TDIU.

This case was initially remanded by the Board in August 2003.  
In April 2006, the Board denied the veteran's claim for an 
increased evaluation for a postoperative herniated nucleus 
pulposus, L4 left, but remanded the TDIU claim for additional 
development.  The case has since been returned to the Board.


FINDINGS OF FACT

1.  The veteran completed three years in college and has 
reported that he last worked in 1999 in ramp service at an 
international airport.

2.  Service connection is presently in effect only for a 
postoperative herniated nucleus pulposus, L4 left, evaluated 
as 20 percent disabling.

3.  The competent medical evidence of record, on balance, 
does not demonstrate exceptional circumstances in which the 
veteran is unable to secure or follow a substantially gainful 
occupation on account of his service-connected lumbar spine 
disorder.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.16, 4.19, 4.25 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his claim.  Moreover, there is no indication from 
the claims file of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a series of letters issued beginning in June 
2002.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, that decision was issued 
prior to the enactment of the VCAA, and the veteran's claim 
has since been readjudicated in multiple Supplemental 
Statements of the Case.  Accordingly, there remain no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
(or, in this case, TDIU) and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  This notification was provided post-remand in an 
April 2006 letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
38 C.F.R. § 4.16(b).  An extra-schedular rating is authorized 
when a service-connected disability cannot be practicably 
evaluated under the rating schedule because it is an 
exceptional or unusual disability, due to such related 
factors as causing marked interference with employment or 
requiring frequent hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
38 C.F.R. § 3.321(b)(1)

In this case, the veteran's sole service-connected disorder 
is a postoperative herniated nucleus pulposus, L4 left, 
evaluated as 20 percent disabling.  See 38 C.F.R. § 4.16(a).  
The 20 percent evaluation does not meet the initial criteria 
for schedular consideration for the grant of TDIU under 38 
C.F.R. § 4.16(a), and the question thus becomes whether there 
exists an extra-schedular basis for the grant of entitlement 
to TDIU under 38 C.F.R. § 4.16(b).  

In this regard, the Board has considered the veteran's 
educational and employment background.  His DD Form 214N 
indicates that he had three years of college.  He reported in 
1999 that he last worked in ramp service at an international 
airport in 1999, after which he was on sick leave "until 
time expires."  
 
As to the question of whether the veteran is considered 
unemployable, specifically as a result of his service-
connected lumbar spine disorder, the Board notes that there 
are conflicting medical opinions of record.

A March 1999 VA peripheral nerves examination report 
indicates that, although the veteran was unable to work in a 
position with lifting or bending, he was able to work in an 
office.  

Similarly, a March 1999 VA spine examination report reflects 
that the veteran was employable if avoiding heavy lifting, 
bending, or twisting.  

A February 2000 report from Michael J. Katz, M.D., indicates 
that the veteran had a history of mental depression and could 
not do any office work any length of time Also, he could not 
sit due to the pain in his back, knee, and foot.  Dr. Katz 
further  opined that the veteran was rendered totally 
disabled from his present job and might not be capable of any 
sedentary office work at that time.  Dr. Katz also described 
the veteran as totally disabled in several treatment records 
from 2001.  

A June 2002 VA spine examination report contains a 
"functional assessment" that the veteran was unable to work 
for his former employer.

The report of a June 2003 VA neurological disorders 
examination indicates a history of not working due to 
intermittent, unpredictable, short-lived disequilibrium.  The 
examiner opined that the reason for the veteran's loss of 
work was "occasionally poorly explained transient ataxia" 
that was "non-related to his lumbo-sacral issue."

A June 2003 VA spine examination report, completed by the 
examiner who conducted the March 1999 VA spine examination, 
reflects that the veteran was still employable, provided that 
he avoids heavy lifting, bending, or twisting activities.  
This examiner noted that the claims file had been reviewed. 

An April 2005 private medical record reflects that the 
veteran had numerous exacerbations and remissions of his low 
back disability, but he had "been able to remain fully 
employed except for a two week period in February 1998."  

The report of a September 2005 VA neck and spine examination, 
conducted by an examiner who reviewed the claims file, 
reflects that although the veteran had not worked over the 
past seven years, this status was not attributable to his 
lumbar radiculopathy because there was no evidence of any 
neurologic changes.

However, a November 2005 VA spine examination report 
indicates that the veteran was unemployable on the grounds of 
his spinal condition.  The examiner further noted that the 
veteran's nonservice-connected knee problems compounded his 
disability.

Given this conflicting evidence, this claim was remanded for 
a further VA examination and medical opinion in April 2006.  
The VA spine examination was conducted in November 2006 and 
revealed degenerative disc disease/joint disease of the 
lumbosacral spine, L3-L4 through L5-S1; and a left L4 
laminectomy and residual left-sided radiculopathy secondary 
to post-operative scarring.  The examiner reviewed the claims 
file but did not provide an opinion as to employability.  As 
such, an addendum was requested.  In January 2007, the same 
examiner again noted her claims file review and provided the 
opinion that the veteran's current low back disorder was 
definitely related to military service.  However, as to 
employability, the veteran was employable "provided 
avoidance of heavy physical activity."  

As noted above, the veteran's disability rating at present is 
only 20 percent, well below the standard for TDIU 
consideration under 38 C.F.R. § 4.16(a).  The only remaining 
basis for a TDIU grant is referral for an extra-schedular 
rating under 38 C.F.R. § 4.16(b).

VA regulations, however, allow for referral and action on an 
extra-schedular basis only in "exceptional" cases.  See 
38 C.F.R. § 3.321(b)(1).  Given the evidence in this case, 
the Board does not find such exceptional circumstances.  
While several private and VA examiners have found the veteran 
to be unemployable on the basis of his service-connected 
lumbar spine disorder, the majority of treatment providers 
who have examined the veteran have found that, given certain 
activity restrictions, the veteran would be able to perform 
substantially gainful employment.  This is a very mixed 
disability and employability picture that is not consistent 
with the type contemplated under 38 C.F.R. § 4.16(b).

The Board would further point out that, under the Schedule 
for Rating Disabilities (Part 4 of Title 38 of the Code of 
Federal Regulations), VA is called upon to interpret reports 
of examinations in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that a current rating may accurately represent the elements 
of disability present.  38 C.F.R. § 4.2; see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In view of this emphasis on the current disability picture, 
the Board finds the November 2006 VA examination and the 
January 2007 addendum to be of particularly significance.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases).  This examiner, who reviewed the entire 
claims file - including the prior opinions suggesting 
unemployability - found not that the veteran was unemployable 
due to his service-connected disability but instead that he 
was, in fact, employable provided that he avoided heavy 
physical activity.  As this is the most recent medical 
opinion of record, and is predicated on the most complete 
review of the veteran's medical history, it must take 
precedence in this case. 

The Board is aware of the veteran's difficulties in seeking 
employment and his contentions that his lumbar spine 
disability precludes him from working.  That having been 
noted, the veteran, as a layperson, is unable to provide 
competent testimony as to matters which require medical 
expertise, such as the nature, extent, and etiology of his 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Additionally, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disability renders him unable to obtain or retain 
substantially gainful employment, as he does not meet the 
criteria for TDIU under 38 C.F.R. § 4.16(a) and as his case 
is not "exceptional" as contemplated by 38 C.F.R. § 4.16(b) 
by reference to 38 C.F.R. § 3.321(b)(1).  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the veteran is free 
to reopen his claim at any time.





ORDER

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


